DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the wrist of the robotic arm" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 also recites the limitation "the line of insertion" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 10-12, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou (US PGPUb 2018/0043540) in view of Sato et al. [Sato] (US PGPub 2014/0114477).

As to claim 1
Satou discloses a system (robot control unit 30, see Fig. 2) for controlling a robotic arm (robotic arm 10, see Fig. 3) performing an operation including an insertion of 
an input interface configured to accept measurements of a force sensor (force detecting device 14, see Fig. 2) operatively connected to the robotic arm (see Fig. 3), the measurements include data indicative of force experienced by the robotic arm at different positions of the robotic arm along the insertion line (see paragraph 0022, lines 1-7); 
a memory (storage device 33, see Fig. 2) configured to store a probabilistic relationship for the force experienced by the robotic arm along the insertion line as a probabilistic function of the positions of the robotic arm along the line of insertion (forces expected to be applied when fitting are associated with the moving amount and the moving direction of the first work W1 when various forces are applied to the first work; see paragraph 0023, lines 7-10), wherein the probabilistic function is learned from measurements of the operation repeatedly performed by one or multiple robotic arms having the configuration of the robotic arm under the control (see paragraph 0023, lines 1-12); and 
at least one processor (CPU 31, see Fig. 2) configured to run executable components comprising an anomaly detector configured to 
determine a current value of the force and a current value of the position along the line of insertion based on the measurements of the force sensor (see paragraph 0022, lines 7-15); 

determine a result of anomaly detection based on the probability of the current value of the force (see paragraph 0035, lines 1-8); and 
a recovery controller (servo controller 36, see Fig. 2) configured to control the robotic arm based on the result of anomaly detection (see paragraph 0019, lines 6-14 and paragraph 0037, lines 1-15). 
Though Satou discloses the system controlling a robotic arm performing an operation including an insertion of a component along an insertion line to assemble a product; Satou fails to specifically disclose the system, wherein a configuration of the robotic arm includes a wrist having a motion with multiple degrees of freedom and the forces and positions being of the wrist of the robotic arm.
Sato discloses a system (robot apparatus 1000/1000A, see Figs. 1 and 7) controlling a robotic arm (robot apparatus 1010/1010A, see Figs. 1 and 7) performing an operation including an insertion of a component (flexible body 1040, see Fig. 1) along an insertion line to assemble a product (thing 1050, see Fig. 1), wherein a configuration of the robotic arm includes a wrist (wrist portion 701, see Fig. 7) having a motion with multiple degrees of freedom (6 degrees of freedom; see paragraph 0146, line 2) and the forces and positions being of the wrist of the robotic arm (see paragraph 0146, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Satou’s invention with Sato’s in order to 
As to claim 4
Satou discloses the system of claim 1, wherein the anomaly detector determine the result of anomaly detection based on comparison of the probability of the current value of the force with a confidence threshold (see paragraph 0032). As to claim 5
Satou discloses the system of claim 4, wherein the anomaly detector detects the anomaly when the probabilities of multiple values of the force are less than the confidence threshold (see paragraph 0035, lines 1-8). As to claim 10
Satou and Sato disclose the system of claim 1, wherein the recovery controller stops the robotic arm in response to detecting the anomaly (see Satou paragraph 0037, lines 13-17 and Sato paragraph 0153, lines 11-12). As to claim 11
Satou discloses the system of claim 1, wherein the recovery controller retracts the robotic arm to a safe position in response to detecting the anomaly (see paragraph 0037, lines 13-17). As to claim 12
Satou discloses the system of claim 11, wherein the recovery controller determines the safe position based on the probability of the value of the force at the safe position (see paragraph 0037, lines 13-17). As to claim 15
Satou discloses a method for controlling a robotic arm (robotic arm 10, see Fig. 3) repeatedly performing an operation including an insertion of a component (first work W1, see Fig. 3) along an insertion line (axis line orthogonal to the insertion direction; see paragraph 0003, lines 8-9) to assemble a product (second work W2, see Fig. 3), wherein the method uses a processor (CPU 31, see Fig. 2) coupled with stored instructions implementing the method, wherein the instructions, when executed by the processor carry out steps of the method, comprising: 
accepting measurements of a force sensor (force detecting device 14, see Fig. 2) operatively connected to the robotic arm (see Fig. 3), the measurements include data indicative of force experienced by the wrist of the robotic arm at different positions of the robotic arm along the line of insertion (see paragraph 0022, lines 1-7); 
accepting a probabilistic relationship for the force experienced by the robotic arm along the insertion line as a probabilistic function of the position of the robotic arm along the line of insertion (forces expected to be applied when fitting are associated with the moving amount and the moving direction of the first work W1 when various forces are applied to the first work; see paragraph 0023, lines 7-10), wherein the probabilistic 
determining a current value of the force and a current value of the position along the line of insertion based on the measurements of the force sensor (see paragraph 0022, lines 7-15); 
determining the probability of the current value of the force conditioned on the current value of the position according to the probabilistic function (see paragraph 0034, lines 1-7); 
determining a result of anomaly detection based on the probability of the current value of the force (see paragraph 0035, lines 1-8); and 
controlling the robotic arm based on the result of anomaly detection (see paragraph 0019, lines 6-14 and paragraph 0037, lines 1-15). 
Though Satou discloses the method controlling a robotic arm performing an operation including an insertion of a component along an insertion line to assemble a product; Satou fails to specifically disclose the method, wherein a configuration of the robotic arm includes a wrist having a motion with multiple degrees of freedom and the forces and positions being of the wrist of the robotic arm.
Sato discloses a system (robot apparatus 1000/1000A, see Figs. 1 and 7) controlling a robotic arm (robot apparatus 1010/1010A, see Figs. 1 and 7) performing an operation including an insertion of a component (flexible body 1040, see Fig. 1) along an insertion line to assemble a product (thing 1050, see Fig. 1), wherein a configuration of the robotic arm includes a wrist (wrist portion 701, see Fig. 7) having a motion with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Satou’s invention with Sato’s in order to control Satou’s robotic arm 10, see Fig. 3 based on anomalies associated specifically with a wrist of the robotic arm, since doing so would permit an inserting task of a flexible body to be accurately performed (see Sato paragraph 0016, lines 20-22).
As to claim 19
Satou discloses the method of claim 15, comprising: 
detecting the anomaly when probabilities of multiple values of the force are less than a confidence threshold (see paragraph 0032). As to claim 20
Satou discloses a non-transitory computer readable storage medium embodied thereon a program executable by a processor (CPU 31, see Fig. 2) for performing a method, the method comprising: 
accepting measurements of a force sensor (force detecting device 14, see Fig. 2) operatively connected to the robotic arm (robotic arm 10, see Fig. 3) (see Fig. 3), the measurements include data indicative of force experienced by the robotic arm at different positions of the robotic arm along the line of insertion (axis line orthogonal to the insertion direction; see paragraph 0003, lines 8-9) (see paragraph 0022, lines 1-7); 

determining a current value of the force and a current value of the position along the line of insertion based on the measurements of the force sensor (see paragraph 0022, lines 7-15); 
determining the probability of the current value of the force conditioned on the current value of the position according to the probabilistic function (see paragraph 0034, lines 1-7); 
determining a result of anomaly detection based on the probability of the current value of the force (see paragraph 0035, lines 1-8); and 
controlling the robotic arm based on the result of anomaly detection (see paragraph 0019, lines 6-14 and paragraph 0037, lines 1-15).
Though Satou discloses the method controlling a robotic arm performing an operation including an insertion of a component along an insertion line to assemble a product; Satou fails to specifically disclose the method, wherein a configuration of the robotic arm includes a wrist having a motion with multiple degrees of freedom and the forces and positions being of the wrist of the robotic arm.
Sato discloses a system (robot apparatus 1000/1000A, see Figs. 1 and 7) controlling a robotic arm (robot apparatus 1010/1010A, see Figs. 1 and 7) performing an operation including an insertion of a component (flexible body 1040, see Fig. 1) along an insertion line to assemble a product (thing 1050, see Fig. 1), wherein a configuration of the robotic arm includes a wrist (wrist portion 701, see Fig. 7) having a motion with multiple degrees of freedom (6 degrees of freedom; see paragraph 0146, line 2) and the forces and positions being of the wrist of the robotic arm (see paragraph 0146, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Satou’s invention with Sato’s in order to control Satou’s robotic arm 10, see Fig. 3 based on anomalies associated specifically with a wrist of the robotic arm, since doing so would permit an inserting task of a flexible body to be accurately performed (see Sato paragraph 0016, lines 20-22).

Allowable Subject Matter
Claims 2, 3, 6-9, 13, 14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to specifically disclose a system wherein the probabilistic function has a conditional probability distribution such that a probability distribution of the force at a position is conditioned on a previous probability distribution of the force at a previous position, wherein the anomaly detector selects parameters of the conditional probability distribution corresponding to the current value of the position, and determines probability of the current value of the force according to a probability distribution defined by the selected parameters. Prior art also fails to specifically disclose a system wherein the probabilistic function is a Gaussian process regression defined by values of mean and covariance of the force for each value of the position of the wrist of the robotic arm along insertion line, wherein the anomaly detector selects the mean and the variance from the Gaussian process regression corresponding to the current value of the position and determines the probability of the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115